Title: To John Adams from John Quincy Adams, 18 June 1807
From: Adams, John Quincy
To: Adams, John



Dear Sir.
Boston 18. June 1807.

The Fire and Marine Insurance Office are now repaying the third part of their capital, to which they were authorized by an Act of the Legislature; and issuing new Certificates to the Stockholders—The old Certificates must therefore be returned into the Office—I will thank you to send me, by the earliest opportunity, your Certificate for the forty shares, which stand in my name, but of which you have the Certificate.—The repayment is made principally in Shares of the Boston Bank, your part of which I will either hold for you, or sell as you may think proper.
I am ever affectionately & dutifully your’s
John Quincy Adams